Mikoll, J. P.
(dissenting). I respectfully dissent.
I would find that plaintiff has raised a triable question as to whether defendant landlord breached his duty to exercise reasonable care to maintain his property in a reasonably safe condition under all the circumstances (see generally, Basso v Miller, 40 NY2d 233). Plaintiff has cited the absence of an eaves trough on the roof overhanging the steps, which she claims permitted water to drip from the roof directly onto the *1053steps. Whether the absence of an eaves trough caused or contributed to the icy condition is a question of fact sufficient to preclude summary judgment. In my view, having made this specific allegation in her pleadings, plaintiff is not required to present expert testimony on the point to withstand a motion for summary judgment (see, Hogan v Grand Union Co., 126 AD2d 875; Haviland v Smith, 91 AD2d 764).
Ordered that the order is affirmed, with costs.